Citation Nr: 1500918	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  09-44 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for generalized anxiety disorder.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which increased the Veteran's rating from 10 percent to 30 percent.  He appealed, seeking an even higher rating.

The Veteran and his spouse testified at a May 2012 hearing before the undersigned Veterans Law Judge, which was held at the St. Petersburg RO.  A transcript of the hearing has been associated with the claims file.

These claims were remanded in July 2012 for further development.  Specifically regarding his claim for a higher rating for his anxiety disorder, the RO was directed to obtain all outstanding VA treatment and Social Security Administration (SSA) records and to provide the Veteran with a new VA examination.  Review of the completed development reveals that, at the very least, substantial compliance with the remand directives was obtained.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore the Board is proceeding with its adjudication of the claim for a higher rating.   

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

At worst, the Veteran's generalized anxiety disorder causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, chronic sleep impairment, panic attacks, and mild memory loss.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 30 percent for his generalized anxiety disorder.  38 U.S.C.A. §§ 1155, 5107 (2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Here, the Veteran was provided with the relevant notice and information in a January 2007 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Therefore, the Board deems the duty to notify has been met.

To satisfy its duty to assist, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A. This includes assisting the claimant in obtaining necessary medical examinations and opinions.  Id.  In the disability-rating context, once service connection for the disability has been established, this may include having the Veteran reexamined to reassess the severity of his disability - especially if he alleges a worsening of his disability since it was last rated or examined.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In this case, the Board concludes that the duty to assist has been met.  The Veteran's service treatment records (STRs) have been obtained, also his post-service VA and private treatment records.  Additionally, he was provided VA compensation examinations, the reports of which, especially when considered along with the other relevant evidence in the file, provide the information needed to properly rate the Veteran's generalized anxiety disorder under the appropriate diagnostic code.  Thus, additional examination of this disability is not needed.  See 38 C.F.R. § 3.327(a).  Since there is no indication of any relevant evidence still needing to be obtained concerning this claim, the Board is proceeding with its consideration.

II. Increased Rating for Generalized Anxiety Disorder

The Veteran asserts that he is entitled to a higher rating for his generalized anxiety disorder.  He testified at his hearing that the condition greatly impacts his daily life and ability to work, specifically citing memory loss and panic attacks.  

Disability ratings are based on the average impairment of earning capacity resulting from a disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the history of the disability.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Because the level of disability may have varied over the course of the claim, the rating may be 'staged' higher or lower for segments of time during the period under review in accordance with evidence of such variations.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran's condition is rated under the General Rating Formula for Mental Disorders-specifically under 38 C.F.R. § 4.130, DC 9411.  In addition, the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130.

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under the General Rating Formula, a 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

To receive a higher 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.

The Federal Circuit recently clarified that the General Rating Formula for Mental Disorders requires not only (1) sufficient symptoms of the kind listed in the percentage requirements, or others of similar severity, frequency or duration; but also (2) that those symptoms cause the level of occupational and social impairment specified in the regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores contained in the DSM-IV which clinicians have assigned to a veteran.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

Generally speaking, the higher the GAF score, the higher the overall functioning of the individual.  A score of 80-71 are indicative of transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A score of 70-61 is indicative of "some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 60-51 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-IV at 46-47.  See 38 C.F.R. § 4.130.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

The Veteran had a VA examination in June 2007.  There, the Veteran described experiencing an increased amount of anxiety.  He further described feeling intermittingly depressed.  The examiner denied that the Veteran suffered from panic attacks or possessed any suicidal ideation.  Speech was normal and coherent.  He possessed thought processes of an intelligent, goal-directed individual.  There were no psychotic symptoms.  The Veteran's mood was characterized as depressed with anxiety, frustration, and disappointment.  The examiner concluded that the Veteran met the criteria for a diagnosis of generalized anxiety disorder, chronic, and that this had increased in severity since his original diagnosis.  Additionally, he diagnosed mood disorder and depression, which impacted his quality of life and "resulted in his having to retire from work."  However the examiner stated that these were separate from the diagnosis of generalized anxiety disorder.  The examiner further stated that the generalized anxiety disorder caused the Veteran "moderate difficulty" in terms of an effect on his social and occupational functioning, but denied that he possessed any "occupational limitations."  He clarified by stating that the Veteran appeared to be able to function occupationally, but that socially and interpersonally he did have some reduced functions.  He assigned the Veteran a GAF score of 55.  

The Veteran underwent a second VA examination in August 2012.  There, his diagnoses of generalized anxiety disorder and cyclothymic disorder were noted.  A GAF score of 60 was assigned.  The examiner indicated that it was possible to differentiate between the anxiety disorder and cyclothymic disorder in that the anxiety caused him restlessness and agitation, whereas the cyclothymia caused mood swings, anger, and a short temper.  The conditions shared symptoms of insomnia, irritable mood, and fatigue.  The examiner concluded that the Veteran's mental condition caused him occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner also concluded that it was not possible to differentiate what portion of the occupational and social impairment was attributable to each separate disorder.  The Veteran reported a relationship with his wife, children, and grandchildren.  He also stated that he exercised and read books in his spare time.  He described his relationship with his wife as stable with some disagreements secondary to his temper and mood.  They traveled once a year together.  The Veteran reported that he retired at 62; the examiner noted that a May 2012 VA record indicated he was teaching computer training at his local library.  A detailed history of the Veteran's mental health treatment is included in the report.  The examiner marked that the Veteran possessed the following symptoms: depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), and disturbances of motivation and mood.  The examiner concluded the report by opining that the Veteran's generalized anxiety disorder symptoms by themselves did not prevent him from obtaining and maintaining physical and sedentary gainful employment.  He cited the Veteran's previous GAF scores of 70 in a recent two year period, which indicated mild symptoms or some difficulty in social and occupational functioning, but generally functioning pretty well with meaningful interpersonal relationships.  

Review of the Veteran's VA treatment records reveals diagnoses of anxiety disorder and cyclothymic disorder.  He exhibited symptoms such as irritability, anger, depressed mood, fleeting death wishes (without suicidal ideation), nightmares, isolation, lack of interest in daily activities, sleep trouble, concentration trouble, and feeling constant pressure.  In February 2009 he was assigned a GAF score of 68.  This was decreased to 55 in one record dated November 2009.  However a separate record later that month assigned a score of 60.  He maintained this score until August 2010, at which point he was assigned a 70.  This was increased to 75 in May 2011, where it remained until November 2011, when it was lowered to 70.  

There is a VA treatment record dated November 2009 that stated the Veteran was unable to obtain and maintain gainful employment.  It was noted that his mental condition was not stable and was further complicated by his medical 
condition.

He underwent a mental status examination and memory test in September 2006.  It was performed by Dr. S.F.  The examiner described his mood as depressed.  His speech was normal.  His train of thought was relevant and logical.  His memory was described as fair.  He stated that he had few friends, was not tolerant, and possessed a temper.  He stated he lost his job in August 2006 because he was irritable and paranoid.  He showed low-to-average memory functioning based on a test performed.  He was diagnosed with depressive disorder, anxiety disorder, nicotine dependence, and rule-out mood disorder due to general medical condition.  

There are private psychiatric treatment records from Dr. S.P. dated from March 2007 to January 2008.  These records include a depression diagnosis and detail symptoms of sleep disturbance, decreased energy, difficulty concentrating, decreased appetite, and anhedonia.  

He saw a different private physician, Dr. R.R. in December 2007, where it was noted he had anxiety, depression, stress, sadness, insomnia, and hypersomnia.  

After review of the above evidence, the Board has concluded that the Veteran is not warranted a rating higher than 30 percent for his generalized anxiety disorder.  At no point has a psychiatric professional determined that this condition caused him occupational and social impairment with reduced reliability and productivity, the standard for a higher 50 percent rating.  The August 2007 VA examiner stated that the condition had a moderate effect on the Veteran's social functioning only, while the August 2012 examiner stated the condition caused him occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation, which is the standard for his current 30 percent rating.  While the Veteran has testified that he experiences panic attacks and memory loss and medical treatment records indicate mild memory loss and disturbances of motivation and mood, these symptoms are not shown to be of the severity to cause the necessary occupational and social impairment - crux of rating a mental disorder.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  Additionally, the Board highlights the Veterans generally improving GAF score over the years of his appeal.  He was never assigned a score indicative of something worse than "moderate symptoms."  He in fact had a two year period of documented scores of 70 and 75, which indicate slight to mild symptoms.

The Board has fully considered the lay statements made by the Veteran and his wife in making this determination.  This includes their statements from his May 2012 hearing that he struggles with depression, panic attacks, anxiety attacks, anger, irritability, suicidal thoughts, and memory problems.  They also described how this affected his ability to work in that he lacked concentration and became very irritable.  They further stated the symptoms affected his life at home, as he became irritable, distracted, and unable to do basic chores and pay the bills.  However the Veteran and his wife are not competent to provide a medical opinion as to how these symptoms interfere with his social and occupational functioning.  As each is a lay person, without the appropriate medical training and expertise, they are not competent to provide a probative opinion on a medical matter, especially the severity of the generalized anxiety disorder in relation to the applicable rating criteria.  The VA compensation examiners took into consideration the Veteran's subjective complaints, his social and occupational history, and the results of the objective mental status evaluation in determining the overall severity of his condition.  This determination is multi-factorial and just predicated on the lay statements and other testimony, but all of the relevant medical and other evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (indicating that in the third and final step of the analysis of evidence (determining competency and credibility being the first two), the Board must assess the probative value and weight of the evidence in light of the entire record).  The Board therefore places more weight on the VA examinations than the Veteran's statements, as well as those submitted by his wife, regarding his symptoms.

In light of the foregoing, the Board finds that the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).  Therefore, the preponderance of the evidence is against the Veteran's claim for entitlement to a rating in excess of 30 percent for generalized anxiety disorder and the claim must be denied.

In reaching this decision, the Board has also considered whether an extraschedular rating is warranted.  Bagwell v. Brown, 9 Vet. App. 157 (1996).  The Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the scheduler evaluation for the Veteran's service-connected generalized anxiety disorder is inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The symptoms associated with the Veteran's condition as detailed above are not shown to cause any impairment that is not already contemplated by the rating criteria.  As noted in Mauerhan, the rating criteria do not contain an exhaustive list of symptoms associated with mental health disorder.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Therefore, while the Veteran may exhibit some of the listed symptoms but the fact that other symptoms may not be listed does not render the symptoms unusual or exceptional.  What must be considered more closely in terms of the criteria is how the symptoms impact the Veteran socially and occupationally.  In this regard, the Board finds that the various symptoms endorsed by the Veteran, which has been discussed at length above, produce a level of impairment found within the rating criteria.  There is nothing in his reported symptomatology or in how it affects him that is considered unusual or exceptional.  For these reasons, referral for consideration of an extraschedular rating is not warranted in this case.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014). In this case, the Veteran is assigned the following disability ratings for service-connected disabilities in addition to the 30 percent assigned for generalized anxiety disorder: 0 percent for residuals of a low back injury; 0 percent for bilateral hearing loss; and 0 percent for residuals of a left tympanoplasty.  The Veteran has at no point during the current appeal indicated that he believes the assigned schedular ratings for these service-connected disabilities to be inadequate or that the schedular criteria for these disabilities do not adequately describe or reflect his symptomatology. Moreover, the Veteran has at no point during the current appeal asserted, nor has the evidence indicated, that his service-connected psychiatric disorder resulted in further disability when viewed in combination with each other or his other service-connected disabilities.


ORDER

Entitlement to a rating in excess of 30 percent for generalized anxiety disorder is denied.


REMAND

The Veteran does not meet the criteria for a TDIU pursuant to 38 C.F.R. § 4.16(a), as he has a combined 30 percent rating.  However, where the Veteran does not meet the percentage requirements for TDIU, but there is evidence of unemployability, the Board is required to remand the claim for consideration by the Director of C&P.  Bowling v. Principi, 15 Vet. App. 1 (2001).  The Court in Friscia v. Brown, 7 Vet. App. 294, 297 (1994) indicated that the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  As discussed above, there exists a November 2009 statement by a VA psychiatric professional that the Veteran's mental and physical conditions rendered him unable to obtain and maintain substantially gainful employment.  There also exists the opinion of the August 2012 VA examiner that the Veteran's psychiatric condition did not in fact render him unable to do so.  Thus, there is a state of equipoise regarding the applicability of an extraschedular TDIU.  Therefore, the Board finds the Veteran's claim should be referred to the Director of C&P for consideration of an extraschedular TDIU under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1. Refer this case to the Director of Compensation and Pension Service for consideration of whether the Veteran is entitled to TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  The claims folder and a copy of this remand should be provided to, and reviewed by, the Director of C&P.

2. Then readjudicate this claim in light of this and all other additional evidence.  If the claim is denied, send the Veteran and his attorney a supplemental statement of the case (SSOC) concerning this issue and give them opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


